Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 8, 2015

                                       No. 04-14-00558-CV

                                      Edna A. MARTINEZ,
                                            Appellant

                                                 v.

                        STATE OFFICE OF RISK MANAGEMENT,
                                      Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001-CI-17102
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
       Appellant’s motion for extension of time to file her reply brief is granted. Her reply brief
is due May 20, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court